Name: Council Decision 2005/852/CFSP of 29 November 2005 for the destruction of small arms and light weapons (SALW) and their ammunition in Ukraine
 Type: Decision
 Subject Matter: defence;  cooperation policy;  Europe;  economic policy;  international security
 Date Published: 2005-12-01; 2006-06-29

 1.12.2005 EN Official Journal of the European Union L 315/27 COUNCIL DECISION 2005/852/CFSP of 29 November 2005 for the destruction of small arms and light weapons (SALW) and their ammunition in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Joint Action 2002/589/CFSP of 12 July 2002 on the European Unions contribution to combating the destabilising accumulation and spread of small arms and light weapons (1), and in particular Article 4 thereof, in conjunction with Article 23(2) of the Treaty on European Union, Whereas: (1) In the past Ukraine had a large military industrial complex, held in the third largest nuclear weapons arsenal in the world, and served as a base for the USSRs strategic reserves of arms and ammunition. (2) Some estimates suggest that Ukraine holds as much as 7 million Small Arms and Light Weapons (SALW) and 2 million tonnes of ammunition, much of which dates from the previous world wars. These large quantities of SALW and ammunition not only represent a huge surplus in terms of Ukraines current armed forces levels but also include large numbers of unserviceable and hazardous items of ammunition. (3) The EU-Ukraine Action Plan was adopted by the EU-Ukraine Cooperation Council on 21 February 2005 and calls upon both parties to jointly address threats for security, public health and environment, posed by Ukrainian stockpiles of old ammunition, inter alia, anti-personnel land mines. (4) The NATO Maintenance and Supply Agency (NAMSA), under the terms of the Partnership for Peace (PfP) Trust Fund, is managing a twelve year project aimed at the destruction of 1,5 million surplus SALW and 133 000 tonnes of conventional ammunition to be executed in four phases. (5) The European Union considers that a financial contribution to the first phase of this project would help Ukraine to reduce the risks related to the accumulation of large quantities of SALW and ammunition and accommodate the level of SALW and ammunition to its current armed forces levels. (6) On 18 May 2005 the Parliament of Ukraine ratified the Convention on the prohibition of the use, stockpiling, production and transfer of anti-personnel mines and on their destruction, (Ottawa Convention). (7) The European Union therefore intends to offer financial support to Ukraine in accordance with Title II of Joint Action 2002/589/CFSP. Adequate visibility of this financial support, including by appropriate measures taken by NAMSA will be assured, HAS DECIDED AS FOLLOWS: Article 1 1. The European Union shall support the destruction of small arms and light weapons (SALW) and their ammunition in Ukraine. 2. To this end, the European Union shall provide financial support to the NATO Maintenance and Supply Agency (NAMSA) during the first phase of its twelve year project aiming at the demilitarisation of 400 000 SALW, 15 000 tonnes of conventional munitions and 1 000 MANPADs. 3. The European Union contribution shall finance:  purchase and installation of the pollution abatement system for the explosive waste incinerator,  demilitarisation of weapons,  purchase of two furnaces for melting weapons,  purchase and installation of remotely controlled band saws for cutting explosive ordnance,  purchase of a hydraulic press,  up to 7 % of the direct costs of the project. 4. NAMSA shall procure the supply, installation and commissioning of the necessary demilitarisation and other equipment from commercial or government entities based in NATO countries or from those that qualify under the Partnership for Peace (PfP) Trust Fund policy, in addition to similar entities from EU Member States and Ukraine. Where appropriate, equipment supply contracts shall include provision for training to be given to the Ukrainian operators of the equipment, either in Ukraine or in the country from which the equipment is procured. Article 2 1. The financial reference amount for the implementation of the actions referred to in Article 1(3) shall be EUR 1 000 000, to be funded from the 2006 general budget of the European Union. 2. For the purpose of implementing the actions referred to in Article 1(3), the Commission shall conclude a financing agreement with NAMSA on the conditions for use of the European Union contribution, which shall take the form of a grant. The specific financing agreement to be concluded shall stipulate that NAMSA shall ensure visibility of the European Union contribution, appropriate to its size. 3. The Commission shall supervise the proper implementation of the EU financial contribution referred to in this Article. To this end the Commission shall be entrusted with the task of controlling and evaluating the financial aspects of the implementation of this Decision as referred to in this Article. 4. The management of the expenditure financed by the general budget of the European Union specified in paragraph 1 shall be subject to the procedures and rules of the Community applying to budget matters, with the exception that any pre-financing shall not remain the property of the Community. Article 3 The Presidency, assisted by the Secretary-General of the Council/High Representative for the CFSP, shall be responsible for the implementation of this Decision and shall report to the Council on its implementation. The Commission shall be fully associated in these tasks and in particular it will provide information on the implementation of the financial aspects. This will be based on regular reports to be provided by NAMSA under its contractual relationship with the Commission, as stipulated in Article 2(2). Article 4 This Decision shall take effect on the day of its adoption. It shall expire twelve months after the financing agreement between the Commission and NAMSA has been concluded. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 29 November 2005. For the Council The President A. JOHNSON (1) OJ L 191, 19.7.2002, p. 1.